Title: To James Madison from James Leander Cathcart, 18 March 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


18 March 1804, Leghorn. No. 4. “By the arrival of the Imperial Polacca La Benevolenza Captn: Luca Lucovich in eight days from Tripoli I am enabled to give you the intelligence contain’d in the enclosed extract of a letter from Monsr: Antoine Zuchette Batavian chargé des affaires at Tripoli to Diederick Kerfsbyll Esqr: Batavian Consul at Leghorn, the latter gave me the extract in confidence & requested that neither his name nor that of his colleague should be made public; I have receiv’d no letters myself from Tripoli but the Captain has two packets for Mr: Ulrich the Danish Consul here, which he has orders to deliver himself when he has perform’d his quarantine, which gives me reason to suppose that I may have letters enclosed therein, the fact is corroborated by the intelligence which I receiv’d from Comodore Preble informing me of his having sent the Brig Siren & his prize on a secret expedition, & the Jews & others here have receiv’d direct intelligence which leaves no manner of doubt, that the fact has taken place exactly as reported.
“The Censure implied by the observation on the weakness of the defense made by the Philadelphia, unfortunately has gain’d credit sufficient to injure our nautical reputation in those seas, but the source of intelligence, being entirely ignorant of maratime transactions has never compared the difference between defending a ship a float & an inanimate mass, on shore on an enemy’s coast, surrounded with arm’d vessels placed in positions which prevented the Ship from bringing her guns to bear on them.” Wrote to Bainbridge for details of the capture so that he might “contradict any reports … tending to injure our national character” or Bainbridge’s “reputation as a Commander in the Service of the United States.”
“The event itself has been attended with the most perfect success & will serve to prove what I have so often asserted, that had energetic measures been adopted on the commencement of the War with Tripoli, before that Regency had been awaken’d from the lethargy they had so long slumber’d in, that the boats of the Squadron was sufficient to have destroy’d the Cruisers of that Regency under the walls of their Fortifications, but at present they have ten gunboats & it is absolutely necessary that we should have an equal number to oppose them; I have already inform’d you of the steps which I have taken to procure them in compliance with the request of Comodore Preble, if I am furnish’d with funds by him or government, I have reason to believe that every difficulty in procuring them may be surmounted.
“In my next I hope to be enabled to give you an acct: of the effects produced by the success of the enterprize.”
  

   
   RC and enclosure (DNA: RG 59, CD, Tripoli, vol. 2); FC (NN: Cathcart Papers). RC 2 pp. For enclosure, see n. 1.



   
   The enclosure is a copy of a 27 Feb. 1804 description (2 pp.; in Italian; unsigned; addressee not indicated) of the burning of the Philadelphia and the resulting strictures laid on the American officers by the pasha. For the destruction of the Philadelphia in Tripoli harbor by Lt. Stephen Decatur and his men in the Intrepid on 16 Feb. 1804, see McKee, Edward Preble, pp. 189–91, 194–99.



   
   Cathcart referred to the burning of the Philadelphia.


